       Case 1:15-cv-09003-LTS-SN Document 293 Filed 01/28/20 Page 1 of 1




                                                      January 28, 2020
Via Electronic Filing

Hon. Laura Taylor Swain
United States District Court
  for the Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re: Centauro Liquid Opportunities Master Fund, L.P. v. Bazzoni, et al., No. 15-cv-
       9003 (LTS) (SN)

Your Honor:

       This Firm represents Centauro Liquid Opportunities Master Fund, L.P. (“Centauro”). We
write on behalf of all parties to request an adjournment of the February 7, 2020 final pretrial
conference. See ECF No. 272.

        As directed by the Court, the parties have made submissions regarding the Court’s
personal jurisdiction over defendants Elemento Ltd. and Mr. Bazzoni (see ECF Nos. 276, 282,
287-292), the resolution of which will clarify which issues and parties remain for trial.
Accordingly, the parties request that the final pretrial conference be adjourned sine die, and re-
calendared 60 days after the Court issues an order resolving the jurisdictional dispute. This is
the eighth request from the parties to adjourn the final pretrial conference.


                                              Respectfully submitted,
                                              /s/ Byron Pacheco
                                              Boies Schiller Flexner LLP
                                              Counsel for Plaintiff Centauro


Copies to: Counsel of Record (via ECF)
